Case 1:18-cv-01432-AJT-TCB Document 68 Filed 10/03/19 Page 1 of 8 PageID# 1259



                     IN THE UNITED STATES DISTRICT COURT FOR
                         THE EASTERN DISTRICT OF VIRGINIA
                                 Alexandria Division

 KENNETH PRITCHARD,

                                 Plaintiff,

 v.                                                Civil Action No. 1:18-cv-1432-AJT-TCB

 METROPOLITAN WASHINGTON
 AIRPORTS AUTHORITY

                                 Defendant.

    DEFENDANT METROPOLITAN WASHINGTON AIRPORTS AUTHORITY’S
      MOTION TO STRIKE NON-RESPONSIVE PORTIONS OF PLAINTIFF’S
 OPPOSITION TO MOTION IN LIMINE AND REPLY TO PLAINTIFF’S OPPOSITION
  TO MOTION IN LIMINE TO EXCLUDE CERTAIN EVIDENCE INTENDED TO BE
                    INTRODUCED BY THE PLAINTIFF

       Defendant Metropolitan Washington Airports Authority (AMWAA@), by counsel, hereby

submits this Motion to Strike non-responsive portions of Plaintiff Kenneth Pritchard’s

(“Pritchard”) Opposition to MWAA’s Motion in Limine (hereinafter, the “Opposition”), and

Reply to Pritchard’s Opposition to MWAA’s Motion in Limine. In support thereof, MWAA

states as follows:

       I.      Pritchard’s inclusion of argument and exhibits which are non-responsive to
               the Motion in Limine should be stricken, as they constitute an attempted
               Sur-Reply to MWAA’s Motion for Summary Judgment.

       Pritchard’s Opposition contains substantial argument which strays far afield from the

arguments made in MWAA’s Motion in Limine. For instance, there is nothing within MWAA’s

Motion in Limine which relates to the 180 / 300 day time for filing a charge of discrimination,

yet that argument appears within Pritchard’s Opposition. See Opposition, p. 7. Pritchard’s

Opposition’s argument that he has legal bases for his harassment claim (presumably he refers to

his hostile work environment claim) also has nothing to do with the arguments raised in the
Case 1:18-cv-01432-AJT-TCB Document 68 Filed 10/03/19 Page 2 of 8 PageID# 1260



Motion in Limine. Id. Pritchard attaches a number of exhibits to the Opposition, including his

2012 performance review, which are not responsive to any argument raised in the Motion.

Additionally, Pritchard’s Opposition argues that his termination was a pretext for unlawful

discrimination, which again, has nothing to do with the arguments raised in MWAA’s Motion.

Id. at pp. 8 – 9.1 Put simply, much of Pritchard’s Opposition is in actuality an impermissible

Sur-Reply to MWAA’s Motion for Summary Judgment. Indeed, this tactic is even more evident

when viewed next to Pritchard’s last minute attempt to rewrite his Opposition to the Motion for

Summary Judgment (Doc. 65). This should not be permitted, and those arguments which are

non-responsive to the Motion in Limine should be stricken from the Opposition.

       II.     Pritchard’s Opposition has not demonstrated why evidence of any alleged
               retaliation or hostile work environment before May 2013 is relevant, or
               should be admitted even if relevant.

       Strangely, Pritchard’s Opposition attempts to recast the multitude of alleged discrete

retaliatory acts set forth in his First Amended Complaint (“Complaint”) into mere evidence of

protected activity. See Opposition, pp. 2 – 4. But this is not what Pritchard’s Complaint has

pled, and he cannot now change the alleged discrete acts of retaliation that occurred over the

years into timely evidence to support what he now claims was, apparently, the only retaliatory

act against him – his termination in February 2017.

       To support this argument, Pritchard also makes the bizarre claim that MWAA “admitted




1
  In any event, Sunderland’s testimony does not create a pretext with regard to Pritchard’s
termination. As Bruce Heppen states in his Affidavit, Kletzkin was one of the few lawyers
available to conduct the investigation following the receipt of Endicott’s complaint, and Heppen
viewed Endicott’s complaint as being serious enough to require an investigation; other men have
also been investigated at MWAA for alleged harassment of female subordinates. See Heppen’s
Affidavit, Ex. 7 to MWAA’s Motion for Summary Judgment, ¶¶ 6, 7, 11.

                                                2
Case 1:18-cv-01432-AJT-TCB Document 68 Filed 10/03/19 Page 3 of 8 PageID# 1261



that they fired Pritchard at their first opportunity.” Id. at p. 3. This is a patently false statement.

The evidence Pritchard cites to support this claim merely demonstrates that Pritchard had not

been disciplined before the incident involving Gail Endicott (“Endicott”). No witness was asked,

let alone admitted, that MWAA fired Pritchard at the first opportunity presented.

        In fact, the evidence in this case shows that Pritchard could have been disciplined before

his termination in February 2017. Vegliante testified that he did have cause to discipline

Pritchard in 2014, but declined to do so. See Vegliante’s Deposition, attached as Exhibit 5 to

MWAA’s Motion for Summary Judgment, pp. 14:21 – 16:7. At that time, a complaint had been

made against Pritchard by Deborah Lockhart, but instead of disciplining Pritchard, Vegliante

counseled him and defused the issue. If Vegliante, the deciding official regarding Pritchard’s

termination and Pritchard’s supervisor, wanted to take the first available opportunity to terminate

Pritchard’s employment, or take any other adverse employment action against him, he could

have done so in 2014. As such, Pritchard’s reliance on the line of cases regarding “first

opportunity” is completely meritless. See Opposition, p. 3.

        Pritchard then makes the ludicrous assertion that “a reasonable jury could conclude that

Vegliante harbored bias against a subordinate who had successfully levied complaints about his

previous supervisor, Arl Willaims (“Williams”), who was then investigated, and ousted.” Id. at

p. 4. This makes absolutely no sense. Vegliante got the job because Williams was removed.

There would be no logical reason for Vegliante to “harbor bias” against Pritchard because

Pritchard complained about Williams. Vegliante says that he does not know what role Pritchard

played in the DOT-OIG investigation and does not know what Pritchard meant when he says he

was the whistleblower. See Motion for Summary Judgment, Doc. 45, SUMF ¶ 35. Although

Pritchard challenges the credibility of several witnesses including Kletzkin and Endicott (Opp. to

                                                   3
Case 1:18-cv-01432-AJT-TCB Document 68 Filed 10/03/19 Page 4 of 8 PageID# 1262



MSJ, Doc. 59, at pp. 17 - 19), he does not dispute Vegliante’s credibility. All of the personnel

deficiencies identified by the DOT-OIG were remediated by MWAA years ago, and the matter

was closed out on Dec. 28, 2015. See Affidavit of Julia Hodge, Exhibit 1 to MWAA’s Reply to

Pritchard’s Opposition to Motion for Summary Judgment. The IG investigation lives on only in

Pritchard’s imagination. It has no power to motivate anyone currently in the management of

MWAA, and Pritchard has no evidence that it does.

       Pritchard claims that Vegliante had a motive to retaliate against him because he knew

about Pritchard’s disclosures of “unlawful discrimination” as shown in Exhibit 1 to his

Opposition. See Opposition, Ex. 1. But there is no protected activity under Title VII referenced

with any specificity in Exhibit 1. Indeed, Pritchard has never identified a single complaint which

was filed by any employee regarding any of the alleged EEO violations he references, and he has

not identified any EEO proceedings in which he participated (other than the reference to Andrea

Bickley in his Complaint, a proceeding which occurred in 2011 and as such is incredibly

untimely in this case). Pritchard has no expertise with regard to EEO requirements, and his

many observations about what he considered to be EEO violations are little more than garden

variety personnel issues. Although Pritchard complains of “merit system” problems and other

personnel and policy issues, and makes bare unspecified references to Title VII violations, he

does not disclose anything that amounts to protected activity under Title VII in Exhibit 1.

       Pritchard’s claim that Lockhart retaliated against him is far-fetched. Id. Lockhart was

another manager, not Pritchard’s supervisor. She could not retaliate against him as she had no

authority over him and did not control a single aspect of his job. She could not take any adverse

employment action against him.

       Pritchard claims that Exhibit 2 to his Opposition shows Potter and Vegliante retaliated

                                                 4
Case 1:18-cv-01432-AJT-TCB Document 68 Filed 10/03/19 Page 5 of 8 PageID# 1263



against him because his department was excluded from “workflow.” See Opposition, Ex. 2. But

Pritchard fails to explain how this is an adverse employment action, and Vegliante’s notes (as set

forth in Ex. 2) clearly show he knew nothing about it and wanted to know more about it from

Pritchard. This is not evidence of retaliation.

       Pritchard makes the misleading assertion that “MWAA’s attorneys” knew he was critical

of Vegliante and Potter, and that “this was a motivating factor in the decision to fire him.” Id. at

p. 5. Although Pritchard seems to argue that MWAA’s attorneys knew this before Kletzkin’s

investigation, the evidence is that this behavior was uncovered during Kletzkin’s investigation.

Vegliante testified he knew nothing about it prior to receiving Kletzkin’s report, and Pritchard

has no evidence to the contrary. Indeed, although Pritchard impugned the credibility of some

witnesses in his Opposition to MWAA’s Motion for Summary Judgment, he never impugns

Vegliante’s credibility. Moreover, calling your boss (Vegliante) an “idiot” and the CEO of

MWAA an “incompetent” is not “protected activity” under any law, let alone Title VII. To be

certain, this behavior was a “motivating factor” in his termination, as Vegliante has testified, as it

evidences insubordination, but it is not evidence of retaliation under Title VII.

       Pritchard cites to the Fourth Circuit case of Buckley v. Mukasey, 538 F.3d 306, 318-21

(4th Cir. 2008), to support his argument that protected activity from a prior case should be

admissible to prove retaliation in the present case. See Opposition, p. 6. But that case is

distinguishable. In Buckley, the DEA was still living with the consequences of the “Segar”

litigation as there were compliance orders still in effect. Id. at 318. The Fourth Circuit noted

that “the pendency of Segar and the long history of its burden weighed heavily on

decisionmakers.” Id. Contrast that with the current case, where the issues identified by the DOT

OIG were resolved in 2015 to the OIG’s satisfaction. See Hodge Affidavit, Ex. 1 to Reply to

                                                  5
Case 1:18-cv-01432-AJT-TCB Document 68 Filed 10/03/19 Page 6 of 8 PageID# 1264



Opposition to Motion for Summary Judgment. As John Potter noted, he participated in the DOT

OIG investigation himself, and directed that MWAA employees assist the OIG in the

investigation. See Potter Affidavit, attached as Ex. 1 to Motion in Limine. There is simply no

evidence to suggest, as Pritchard argues, that Vegliante (or Potter or Sunderland), was concerned

with the DOT OIG investigation at the time Endicott made her complaint, or that Vegliante

considered his participation in that investigation when making the determination to fire him.

       Pritchard makes peculiar arguments on pages 8 and 9 of his Opposition that evidence

regarding Williams would be admissible even if Pritchard had not complained about him, and

that a jury could conclude Endicott complained about Pritchard in order to save her job because

of how she “weathered the years-long conflict between Pritchard and Williams, Potter and

Vegliante.” Id. at pp. 8 – 9. Regarding Williams, Pritchard seems to argue that a jury should be

permitted to consider whether the investigation into Williams’ conduct shows some kind of

motive regarding the investigation into his conduct. But he fails to explain how exactly such

evidence would be relevant. Pritchard’s argument regarding Endicott defies explanation.

       III.    Pritchard fails to demonstrate that he had 300 days to file his Charge of
               Discrimination against MWAA.

       Pritchard does not cite to any authority which demonstrates that a charge of

discrimination may be filed against MWAA within 300 days (deferral jurisdiction) of the adverse

employment action rather than within 180 days. Instead, Pritchard makes the confusing claim

that he “should not be faulted for relying on the EEOC’s web page about the time limits,”

indicating that the only reason he filed his charge as late as he did was through some

misunderstanding of the time period applicable to claims against MWAA Id. at p. 7. But

Pritchard is not pro se; he has had experienced employment attorneys assisting him throughout


                                                6
Case 1:18-cv-01432-AJT-TCB Document 68 Filed 10/03/19 Page 7 of 8 PageID# 1265



this entire process. Moreover, his attorneys did file his Charge within 180 days of his

termination, suggesting that they knew full well that the applicable time period to file such a

charge was 180 days. This argument is meritless.

       IV.     Pritchard bizarrely argues that he should be permitted to introduce
               comparator evidence, even though he has abandoned his race and sex
               discrimination claim.

       Pritchard abandoned, and withdrew, Count II of his Complaint (Race and Sex

Discrimination) in his Opposition to MWAA’s Motion for Summary Judgment, yet bizarrely

claims in his Opposition (to the Motion in Limine) that comparator evidence of MWAA’s

treatment of African-Americans and women (Lockhart, Williams, Baker and Ellis) should be

admissible to prove unlawful discrimination. Id. at pp. 12 - 15. Certainly, comparator evidence

used to support different treatment based on race and sex is irrelevant where no claim of race or

sex discrimination is present in the case. Amazingly, Pritchard spends four pages in his

Opposition trying to convince this Court to admit evidence to support a no longer existent

discrimination claim.

       WHEREFORE, for the above good and valid reasons, and those set forth in MWAA’s

Motion, MWAA respectfully requests that this Court grant its Motion in Limine.




                                                 7
Case 1:18-cv-01432-AJT-TCB Document 68 Filed 10/03/19 Page 8 of 8 PageID# 1266




                                            Respectfully Submitted,

                                            FRIEDLANDER MISLER, PLLC

                                            /s/ Joseph W. Santini
                                            __________________________
                                            Joseph W. Santini, Esq., Va. Bar # 47377
                                            Lindsay A. Thompson, Va. Bar # 83175
                                            5335 Wisconsin Ave., NW, Suite 600
                                            Washington, DC 20015
                                            202-872-0800
                                            202-857-8343 (fax)
                                            jsantini@dclawfirm.com
                                            lathompson@dclawfirm.com

                                            Attorneys for Defendant Metropolitan Washington
                                            Airports Authority


                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that, on the 3rd day of October 2019, I sent the above Reply to

Plaintiff’s Opposition to Motion in Limine via the Court’s ECF system, to:

              Richard Renner, Esq.
              James M. Eisenmann, Esq.
              Nina Y. Ren, Esq.
              KALIJARVI, CHUZI, NEWMAN & FITCH, P.C.
              818 Connecticut Ave., NW, Suite 1000
              Washington, D.C. 20006

                                                   /s/ Joseph W. Santini
                                                   ______________________________
                                                   Joseph W. Santini




                                               8
